Citation Nr: 1043942	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  04-20 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for Type 2 diabetes 
mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for a circulatory problem, 
to include a heart disorder, claimed as secondary to Type 2 
diabetes mellitus.

3.  Entitlement to service connection for foot and leg disorders, 
claimed as secondary to Type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1965 to January 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision by the Oakland RO.  In August 2006 and in April 
2009, the case was remanded for further development.


FINDINGS OF FACT

1.  It is not shown that the Veteran set foot on land in the 
Republic of Vietnam or was exposed to an herbicide agent (to 
include Agent Orange) during service.

2.  Type II diabetes mellitus was not manifested in service or in 
the first post-service year, and is not shown to be related to 
the Veteran's active service.

3.  Type II diabetes mellitus is not service connected; a 
circulatory problem, to include a heart disorder, was not 
manifested in, and is not shown to be related to, the Veteran's 
service (and cardiovascular disease is not shown to have been 
manifested to a compensable degree in the first year following 
the Veteran's discharge from active duty).

4.  Type II diabetes mellitus is not service connected; any foot 
and leg disorders were not manifested in, and are not shown to be 
related to, the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The claim of secondary service connection for a circulatory 
problem, to include a heart disorder, is legally insufficient; 
service connection for such disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2010).

3.  The claim of secondary service connection for feet and leg 
disorders is legally insufficient; service connection for such 
disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claims prior to their initial 
adjudication.  An April 2003 letter explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  In compliance with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), an August 2003 letter informed the 
Veteran of disability rating and effective date criteria.  The 
claim was thereafter readjudicated (by June 2008 and August 2010 
supplemental SOCs), curing any notice timing defect.  It is not 
alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records, to include records from the 
Social Security Administration, have been secured.  The RO did 
not arrange for a VA examination with respect to the Veteran's 
claims of service connection for diabetes mellitus, circulatory 
problem (to include a heart disorder) and/or feet and leg 
disorders because such were not warranted.  Although the Veteran 
is a Vietnam era veteran, he did not serve in the Republic of 
Vietnam and the record does not contain evidence that he was 
exposed to herbicides/Agent Orange in service (or is entitled to 
consideration of the presumptions afforded under 38 U.S.C.A. 
§ 1116).  Consequently, even the low threshold standard as to 
when a VA examination to secure a medical opinion is necessary 
under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met.  
The evidence of record is sufficient to decide the Veteran's 
claim.  He has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes all of the evidence in the Veteran's claims file, 
with an emphasis on the evidence relevant to this appeal, has 
been reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate, and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  
To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection is warranted where a disability is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal 
requirements for a successful secondary service connection claim 
are: (1) Evidence of a current disability for which secondary 
service connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence of a 
nexus between the two.  

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

For certain chronic diseases (including diabetes mellitus and 
cardiovascular disease), service connection may be established on 
a presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year for 
diabetes mellitus and cardiovascular disease).  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Diabetes Mellitus

Veterans who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent [to include Agent Orange], unless there is 
affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307.  If such a Veteran contracts one of the 
following diseases associated with herbicide exposure, that 
disease shall be considered to have been incurred in or 
aggravated by such service, notwithstanding that there is no 
evidence of such disease during the period of such service: 
Chloracne or other acneform disease consistent with chloracne; 
type 2 diabetes; non-Hodgkin's lymphoma; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, larynx 
or trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  An opinion of the General Counsel 
for VA held that service on a deep-water naval vessel off the 
shores of Vietnam may not be considered service in the Republic 
of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines 
the Vietnam era as the period beginning on February 28, 1961, and 
ending on May 7, 1975, and that this was not inconsistent with 
the definition of service in the Republic of Vietnam found in 
38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  
A Veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service.  Id.  Since 
issuance of that General Counsel opinion, VA has reiterated its 
position that service in deep-water naval vessels (i.e. "Blue 
Water" service) offshore of Vietnam, as opposed to service 
aboard vessels in inland waterways of Vietnam (i.e. "Brown Water 
service") is not included as "service in the Republic of 
Vietnam" for purposes of presumptive service connection for 
Agent Orange diseases.  See comments section in Federal Register 
announcement of final rule adding diabetes to the list of Agent 
Orange presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held (See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008)) that the VA interpretation of the phrase "served in the 
Republic of Vietnam," which requires the physical presence of a 
Veteran within the land borders of Vietnam during service, is a 
permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) and 
38 C.F.R. § 3.307(a)(6)(iii).  The United States Supreme Court, 
declined to review the case, and the decision of the Federal 
Circuit in Haas is now final.

Notwithstanding the foregoing, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, presumption is not the sole 
method for showing causation in establishing a claim for service 
connection as due to herbicide exposure.

It is not in dispute that the Veteran has diabetes mellitus, and 
such disease was diagnosed in January 2001.  [He reports, in a 
January 2003 statement, that the disease was diagnosed in early 
2000.  He has not identified the source of that diagnosis; the 
distinction is immaterial as both years are more than 30 years 
qfter his discharge from active duty.]  

Regardless, there is no evidence that diabetes was manifested in 
service.  There is no mention of complaint, symptom or diagnosis 
of such disease in the Veteran's STRs.  On service separation 
examination the Veteran's endocrine system was normal on clinical 
evaluation.  Likewise, there is no evidence that diabetes was 
manifested in the first year following the Veteran's discharge 
from service in January 1969 (nor is it so alleged).  
Consequently, service connection for diabetes on the basis that 
such disease became manifest in service, and persisted, or on a 
presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112 
is not warranted).  

Furthermore there is no medical evidence pertaining to diabetes 
that includes an opinion somehow directly linking the Veteran's 
diabetes to his service.  The Veteran's theory of entitlement to 
service connection for diabetes is strictly one of presumptive 
service connection under 38 U.S.C.A. § 1116 (i.e., based on a 
presumption of exposure to Agent Orange in Vietnam).  [While the 
presumptive provisions of § 1116 have been extended to encompass 
other locations where herbicides are known to have been used 
(such as the demilitarized zone in Korea), there is no allegation 
of such other exposure to Agent Orange in the instant case.

The Veteran claims that he was exposed to Agent Orange while 
serving aboard the USS Linde McCormick in combat operations off 
of the coast of Vietnam.  Specifically, he claims that while he 
did not disembark in Vietnam, he had "brown water" service (in 
the Mekong Delta and in the coastal waters off North Vietnam) 
entitling him to consideration of his claim under 38 U.S.C.A. 
§ 1116 under established legal precedent.  He has alleged that 
deck logs would confirm that the USS Linde McCormick operated off 
the coast of Vietnam, providing Naval Gun Fire Support to shore 
while he was onboard ship.  In August 2003 the service department 
confirmed that the Veteran served aboard the USS Lynde McCormick 
which was in the official waters of the Republic of Vietnam.  

The Board notes that the Veteran's DD Form 214, Armed Forces of 
the United States Report of Transfer or Discharge, shows that he 
was awarded the Vietnam Service Medal, Republic of Vietnam 
Campaign Medal, and National Defense Service Medal.  In addition, 
a June 2006 DD Form 215, Correction to DD Form 214, Certificate 
of Release or Discharge from Active Duty, shows that he was also 
awarded the Combat Action Ribbon, Republic of Vietnam Meritorious 
Unit Citation (Gallantry Cross Medal Color with Palm), and Armed 
Forces Expeditionary Medal.  None of the awards or decorations 
denotes that the Veteran set foot in the Republic of Vietnam.  

A VA Veterans Benefits Administration (VBA) Nehmer Training 
Guide, Revised June 25, 2010, includes Appendix 2 - Information 
on Vietnam Naval Operations, which provides "information to 
assist with development in Haas-related disability claims based 
on herbicide exposure from Navy Veterans."  See, VA VBA Nehmer 
Training Guide, June 25, 2010.  The Training Guide notes that VA 
has received verification from various sources showing that a 
number of offshore "blue water" vessels conducted operations on 
the inland "brown water" rivers and delta areas of Vietnam.  
The Training Guide listed the ships and dates of inland waterway 
service of certain vessels which have been identified as having 
operated primarily or exclusively on the inland waterways.  If a 
veteran's service aboard one of the identified ships can be 
confirmed through military records during the time frames 
specified, then exposure to herbicide agents may be presumed 
without further development.  The USS Linde McCormick is not 
listed as a vessel that had inland operations.

While the Veteran was awarded the Combat Action Ribbon (based on 
enemy gunfire being directed at the USS Linde McCormick while he 
was aboard), the question presented is not whether incurrence of 
a disability was consistent with circumstances, conditions, or 
hardships of service, but whether he served on land or in inland 
waterways of Vietnam.  His entitlement to the relaxed evidentiary 
standards under 38 U.S.C.A. § 1154(b) is material only to the 
extent that it might serve to establish that he served on land or 
in the inland waterways or Vietnam.  Notably, he concedes that he 
did not serve on land in Vietnam.  Consequently, the remaining 
matter to be resolved is whether or not he served in the inland 
waterways of Vietnam.  

As the award of a combat action ribbon is not limited to those 
who served on land or inland waterways in a combat zone, the 
Veteran's receipt of such decoration does not of itself establish 
such service.  He has alleged that such award reflects proximity 
to enemy fire that would place the USS Linde McCormick in the 
inland waterways of Vietnam (and has submitted copies of 
photographs showing artillery fire directed in the vicinity of 
the ship).  He also requested a search of ship's deck logs to 
confirm his allegation.  The Deck Logs of the USS Lynde McCormick 
do not indicate that the ship entered any inland waterway.  
Instead, it took advantage of the substantial range of the guns 
onboard to direct fire at targets on shore.  

In a June 2009 statement, the Veteran recalls a night when the 
ship moved into an inlet, under cover of darkness, to send a team 
ashore and await their return.  He stated that the crew was not 
told where they were or what the team's mission was.  However, 
the deck log search has failed to corroborate this account, and 
it is deemed self-serving and not credible.  Notably, the event 
described in this account is not that on which the Veteran's 
award of a CAR was based.

In summary, there is no objective support for the Veteran's 
account that his ship served in the brown waters of Vietnam.  
Because the ship is not among those recognized as having served 
in "brown waters" and because deck logs for the periods 
identified by the Veteran tend to disprove, and do not 
corroborate his accounts, the accounts are deemed self-serving 
and not credible (and therefore, cannot by themselves establish 
that he served in the inland waterways of Vietnam).   

As there is no showing of a direct nexus between the Veteran's 
diabetes mellitus and his service; as there is no evidence 
supporting application of chronic disease presumptive provisions; 
and because the Veteran is not shown to be entitled to the 
application of the presumptive provisions afforded under 
38 U.S.C.A. § 1116, the preponderance of the evidence is against 
his claim of service connection for diabetes mellitus, and it 
must be denied.   

Secondary Service Connection Claims

A circulatory problem, a heart disorder, and foot and leg 
disorders were not noted in service, and cardiovascular disease 
is not shown to have been manifested in the first postservice 
year.  It is not alleged otherwise, and direct service connection 
for such disabilities (i.e., that they were incurred or 
aggravated in service) is not warranted.  38 U.S.C.A. §§ 1110, 
1112.

The Veteran's theory of entitlement in these matters is solely 
one of secondary service connection.  Specifically, he contends 
that he has feet and leg disorders (manifested by poor 
circulation, water retention, swelling, numbness, cellulitis and 
a toe tumor) as well as circulation problems, including a heart 
disorder (to include high blood pressure) that are secondary to 
diabetes mellitus.  See Statement in Support of Claim, VA Form 
21-4138, received January 27, 2003.

As noted above, secondary service connection is warranted where a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a). 

Inasmuch as service connection for diabetes mellitus has been 
denied (see above), the threshold legal requirement for 
establishing service connection for a disability as secondary to 
diabetes is not met, i.e., it is not shown that the primary 
disability (diabetes mellitus) alleged to have caused or 
aggravated the disabilities for which secondary service 
connection is sought (feet and leg disabilities, and circulation 
problems to include a heart condition) is service-connected.  
Accordingly, the claims of service connection for feet and leg 
disabilities and circulation problems, including a heart 
condition, as secondary to diabetes mellitus are legally 
insufficient, and must be denied as lacking legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for Type II diabetes mellitus is denied.

Service connection for a circulatory disorder, to include a heart 
disorder, claimed as secondary to Type II diabetes mellitus, is 
denied.

Service connection for foot and leg disorders, claimed as 
secondary to Type II diabetes mellitus, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


